
	

113 SRES 189 ATS: Relative to the death of the Honorable William Dodd Hathaway, former United States Senator for the State of Maine.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 189
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2013
			Mr. King (for himself,
			 Ms. Collins, Mr. Reid, Mr.
			 McConnell, Mr. Alexander,
			 Ms. Ayotte, Ms.
			 Baldwin, Mr. Barrasso,
			 Mr. Baucus, Mr.
			 Begich, Mr. Bennet,
			 Mr. Blumenthal, Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown, Mr.
			 Burr, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Chiesa, Mr.
			 Coats, Mr. Coburn,
			 Mr. Cochran, Mr. Coons, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Cowan, Mr.
			 Crapo, Mr. Cruz,
			 Mr. Donnelly, Mr. Durbin, Mr.
			 Enzi, Mrs. Feinstein,
			 Mrs. Fischer, Mr. Flake, Mr.
			 Franken, Mrs. Gillibrand,
			 Mr. Graham, Mr.
			 Grassley, Mrs. Hagan,
			 Mr. Harkin, Mr.
			 Hatch, Mr. Heinrich,
			 Ms. Heitkamp, Mr. Heller, Ms.
			 Hirono, Mr. Hoeven,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Johnson of Wisconsin,
			 Mr. Johnson of South Dakota,
			 Mr. Kaine, Mr.
			 Kirk, Ms. Klobuchar,
			 Ms. Landrieu, Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Manchin, Mr. McCain, Mrs.
			 McCaskill, Mr. Menendez,
			 Mr. Merkley, Ms. Mikulski, Mr.
			 Moran, Ms. Murkowski,
			 Mr. Murphy, Mrs. Murray, Mr.
			 Nelson, Mr. Paul,
			 Mr. Portman, Mr. Pryor, Mr.
			 Reed, Mr. Risch,
			 Mr. Roberts, Mr. Rockefeller, Mr.
			 Rubio, Mr. Sanders,
			 Mr. Schatz, Mr.
			 Schumer, Mr. Scott,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Stabenow,
			 Mr. Tester, Mr.
			 Thune, Mr. Toomey,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Ms. Warren,
			 Mr. Whitehouse, Mr. Wicker, and Mr.
			 Wyden) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Relative to the death of the Honorable
		  William Dodd Hathaway, former United States Senator for the State of
		  Maine.
	
	
		Whereas William Dodd Hathaway served in the Army Air Corps
			 during World War II from 1942 to 1946, during which time he was held as a
			 prisoner of war for 2 months after being shot down over Romania;
		Whereas William Dodd Hathaway achieved the rank of Captain
			 and received a Decorated Air Medal, a Purple Heart, a Presidential citation,
			 and a Prisoner of War Medal for his military service;
		Whereas, following his military service, William Dodd
			 Hathaway graduated from Harvard University in 1949 and Harvard Law School in
			 1953;
		Whereas William Dodd Hathaway began his legal career in
			 the State of Maine, working in both private practice and government
			 service;
		Whereas William Dodd Hathaway was first elected to the
			 United States House of Representatives in 1964 and served 4 terms as a
			 Representative from the State of Maine before running for the United States
			 Senate in 1972;
		Whereas, as a Senator, William Dodd Hathaway served on the
			 Committee on Agriculture and Forestry, the Committee on Banking, Housing, and
			 Urban Affairs, the Committee on Labor and Public Welfare, the Committee on
			 Finance, the Select Committee on Small Business, and the Select Committee on
			 Intelligence of the Senate;
		Whereas, as Chairman of the Subcommittee on Alcoholism and
			 Drug Abuse of the Committee on Labor and Public Welfare, William Dodd Hathaway
			 crafted numerous legislative measures that addressed health problems related to
			 substance abuse and worked to ensure that the Federal and State governments
			 responded effectively to those problems;
		Whereas, in 1978, William Dodd Hathaway was recognized by
			 Majority Leader Robert C. Byrd for his efforts to address health problems
			 related to substance abuse; and
		Whereas, following his service as a Senator, William Dodd
			 Hathaway resumed the private practice of law in Washington, D.C., until
			 President George H.W. Bush appointed him to the Federal Maritime Commission in
			 1990: Now, therefore, be it
		
	
		That—
			(1)the Senate has
			 heard with profound sorrow and deep regret the announcement of the death of the
			 Honorable William Dodd Hathaway, former member of the United States
			 Senate;
			(2)when the Senate
			 adjourns today, it stands adjourned as a further mark of respect to the memory
			 of the Honorable William Dodd Hathaway; and
			(3)the Senate
			 respectfully requests the Secretary of the Senate—
				(A)to communicate
			 this resolution to the House of Representatives; and
				(B)to transmit an
			 enrolled copy of this resolution to the family of the Honorable William Dodd
			 Hathaway.
				
